 616DECISIONSOF NATIONALLABOR RELATIONS BOARDPargas of CrescentCity,Inc.,andTeamsters, Ware-housemen&Auto Truck Drivers Local 684,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,Petitioner.Cases 20-RC-9660 and 20-RC-9661December 16, 1971DECISION AND DIRECTIONBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director on December 16,1970, an election by secret ballot was conducted in theabove-entitled proceeding on December 29, 1970,under the direction and supervision of the RegionalDirector for Region 20 (San Francisco, California).Upon the conclusion of the election, a tally of ballotswas furnished the parties in accordance with NationalLabor Relations-Board Rules and Regulations.The tally of ballots shows that there were approxi-mately 10 eligible voters, 5 of whom cast ballots forthe Petitioner and 4 cast ballots for the Intervenor.'One ballot was challenged.The challenged ballot is sufficient to affect theresults of the election and, on January 6, 1971, thePetitioner filed objections to conduct affecting theresults of the election. The Regional Director con-ducted an investigation of the Petitioner's objectionsand the challenged ballot, and, thereafter, on March12, 1971, issued and served on the parties his Reporton Challenged Ballot and Objections. In his report,the Regional Director found all of the Petitioner'sobjections to be without merit and recommended tothe Board that they be overruled in their entirety. Hefurther recommended that the challenge to the ballotcast by Margaret W. Kellenberg be overiuled and thatthe Board direct that her ballot be opened andcounted. Thereafter, Petitioner timely filed Excep-tions to Report on Challenged Ballot and a brief insupport thereof, but no exceptions were filed to theReport on the Objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within1Ward's PropaneService Employees'Association.2 In the absenceof exceptionsthereto,we adoptpro formatheRegionalDirector's recommendations to overrule the objections.3E.g.,InternationalMetal Products Company,107 NLRB65;Brownethemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.Petitioner and Intervenor are labor organiza-tions claiming to represent certain employees of theEmployer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All driver-salesmen, servicemen and clerical em-ployees employed by the Employer at its CrescentCity,California operation, excluding all otheremployees, guards and supervisors as defined inthe Act.5.The Board has considered the Regional Direc-tor's report and exceptions to the challenged ballot,and hereby adopts the Regional Director's findingsand recommendations.2The recommendation of the Regional Director,which we have adopted, rests upon a long, well-established line of Board decisions holding that themere coincidence of a family relationship between anemployee and a member of management does notwithout more warrant the exclusion of that employeefrom a bargaining unit in which his inclusion wouldotherwise be appropriate.3 TheScandiacase4 reliedupon by our dissenting colleague to support hisproposed reversal of the Regional Director, is whollydistinguishable from this case, as the relationshipthere involved the partial owner of a closely heldcorporation, who was in effect a partner-owner of theenterprise,whereas here the relationship involves amanager who is not at all an owner. Nor do ourcolleague's other arguments persuade us that weshould abandon the present policy of consideringeach case on its own facts, and return the virtuallyperse exclusionary rule that existed prior to the decisioninInternational Metal Products, supra.Mrs.Kellenberg would of course be excludedfrom the unit if because of her relationship sheenjoyed a special status which allied her interests tothose of management.5 The Regional Director found,however, that Mrs. Kellenberg did not enjoy such astatus, and neither the Petitioner nor our colleagueciteany facts which would warrant a contraryconclusion. In these circumstances we find no basisfor reversing the Regional Director's conclusions as toMrs. Kellenberg's eligibility.and Buford,145 NLRB 765;Supermarket of Dunbar, Inc.,178 NLRB 206.4Foam Rubber City #2 of Florida, Inc., d/b/a Scandia,167 NLRB 623.5InternationalMetal Products, supra194 NLRB No. 101 PARGAS OF CRESCENT CITY, INC.As we have adopted the Regional Director'srecommendation that the challenge to the ballot ofMargaret W. Kellenberg be overruled, and becausethis ballot may affect the results of the election, weshall direct the Regional Director to open and countKellenberg's ballot and cause to be served on theparties a revised tally of ballots including thereincount of said ballot.DIRECTIONIt is hereby directed that, as part of his investigationtoascertain the representative for purposes ofcollective bargaining with the Employer, the RegionalDirector for Regional 20 shall, pursuant to theBoard's Rules and Regulations, open and count theballot cast by Margaret W. Kellenberg, prepare andcause to be served upon the parties a revised tally ofballots, including therein the count of the above-mentioned ballot, and thereafter proceed in accord-ance with Section 102.70 of the Board's Rules andRegulations.MEMBERJENKINS,dissenting:The sole issue herein is the voting eligibility ofMargaret W. Kellenberg, wife of the Employer's localmanager. Her ballot was challenged by the Petitioneron the basis of,inter alia,the fact that she is the wife oftheEmployer's localmanager.The Employer'sestablishment has only 10 employees in the unit ofdriver-salesmen, servicemen, and clerical employees.The Employer's local manager appears to be the onlysupervisor and only management representative atthis facility who possesses authority concerning termsand conditions of employment of the employeesthere.Mrs.Kellenberg has been employed at the presentestablishment at least since 1961, performing book-keeping and related clerical functions in the office ona part-time basis. She works an average of over 30hours per week, is paid on an hourly basis, and worksunder the immediate supervision of the manager (herhusband) and the office manager. There is noevidence, and no contention, that she has or exercisesany supervisory or managerial authority..Section 2(3) of the Act provides that "the termemployee . . . shall not include . . . any individualemployed by his . . . spouse ...." Although Mrs.Kellenberg is not employed by her husband but by theEmployer corporation at the plant where her-husbandisthemanager, I am of the opinion that thisrelationshipsufficestoprecludeher being an"employee" within the meaning of the Act. I believethis situation is comparable to excluding the wife of apartial owner of a closely held corporation .6617The practice of excluding close relatives of manage-ment rests on a further practical ground.Under Section 9(b) of the Act, we are charged byCongress with the responsibility to find units appro-priate for collective bargaining that assure to employ-ees the fullest, freedom in exercising the rightsguaranteed by the Act. Moreover, the Board may, as amatter of discretion, exclude employees from a unitwhere the circumstances establish a different"community of interest." In implementing this re-sponsibility the Board has traditionally included inthe bargaining unit those employees who have acommunity of interest with their fellow employees,but we have excluded individuals whose interests aremore closely identified with those of management.This is the same reason that supervisors as defined intheAct are excluded from appropriate units-theirinterests are basically allied with management.In determining whether employees, who are notexpressly excluded by the Act fromunitsof rank-and-file employees, should nevertheless be excluded, theBoard must balance the statutory right of an employ-ee to engage in collective bargaining and the right of acollective bargaining agent for unit employees to seekand achieve legitimate gains for them. The inclusionof a close relative of management in a bargaining unitwith other employees in a particular plant may aseffectively hinder the employees in organizing them-selvesand bargaining collectively as would theintrusion of any representative of management. Thus,the wife of the manager in a small plant (only 10employees involved herein) may effectively deal withher husband as management, regarding hours ofemployment,wages, etc., on a different basis than anemployee who must deal withmanagementthrough astatutory representative because that employee has noeffective alternative, such as a family tie. Here, forexample, the wife of the manager, if eligible to vote,could well deprive nonfamily employees of the veryrepresentation which a majority of those employeesdesire, even though the other employees hardly havethe same access to management. Plainly, in theselection of a bargaining representative, the directinterestthewife ofa managermay have in theeconomics of the establishment could be in conflictwith employees whose primary interest is in wagesand similar direct economic returns.Not only may Mrs. Kellenberg's inclusion in theunit hinder or bar the employees in their organization-alefforts,but her future participation in unionmatters would necessarily be suspect and possiblydivisive.Her presence at union meetings would,considering the likelihood of her conveying informa-tion to the Employer (her husband, the only employer6 SeeFoamRubber City #2 of Flonda Inc., d/b/a Scandia,167 NLRB623. 618DECISIONSOF NATIONALLABOR RELATIONS BOARDofficial at this facility),inhibit adequate and accurateexpression of views and freedom of action on the partof the membership;and even if it did not, communi-cation of such internal matters could effectivelyundermine or impair the ability of the Union toachieve its legitimate goals. Indeed,in the eyes of theother employees in the unit a wife of the manager,although she may work alongside those employees,,learly has interests intimately allied with manage-nent.Accordingly,the employees well may view withsuspicion her membership in the bargaining unit,especially where,as here,the employing enterprise issmall. The disruption and friction necessarily attend-ant upon her participation in union matters wouldimpair,and interfere with the union's ability torepresent the others in the unit to the fullest extent. Inthese circumstances, I would sustain the challenge ofthe ballot case by Margaret W. Kellenberg, the wife ofthe manager,and direct that it remain unopened anduncounted.